Citation Nr: 1808969	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to April 1968. He also had additional service in the U.S. Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).    

In December 2013, the case was remanded in order to afford the Veteran his requested Board hearing.  Such was scheduled for August 2014 in Florida.  In July 2014, the Veteran requested that it be rescheduled as he had moved to Washington.  However, as he subsequently moved back to Florida in November 2014 and has not participated in his appeal since such time, the Board sought clarification in November 2017 as to whether he still desired a hearing.  However, to date, the Veteran has not responded.  Therefore, in light of the foregoing, the Board finds no prejudice to the Veteran in proceeding with an adjudication of his appeal at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of separation.

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of separation.



CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran's representative alleged that a February 2012 VA audiological examination is inadequate for adjudications purposes, which will be discussed in detail herein, neither he nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Additionally, tinnitus is deemed an organic disease of the nervous system where there is evidence of acoustic trauma. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Veteran currently has diagnoses of tinnitus and bilateral hearing loss for VA purposes. Specifically, at a February 2012 VA examination, he was diagnosed with tinnitus and bilateral hearing loss and has January 2008 diagnoses from a private physician.  Moreover, as the Veteran's service records show he was a naval aviator throughout his military career, his in-service noise exposure has been acknowledged.  In this regard, the Veteran reported that his duties as a flight instructor and flight examiner required leaving his left ear without noise protection.  He believes that his twelve years of flying the C-118 aircraft contributed the most to his current conditions, as it was during these flights in which he remembers not using hearing protection on his left ear.  Consequently, the remaining inquiry is whether the Veteran's tinnitus and bilateral hearing loss are related to such in-service noise exposure.

Bilateral Hearing Loss

The Veteran's service treatment records (STRs) do not contain any complaint, treatment, or diagnosis referable to bilateral hearing loss. In this regard, while he under audiometric testing in March 1961 coincident with his enlistment, May 1964, February 1967, April 1966, and March 1968 at the time he separated from active duty, such results do not reflect bilateral hearing loss as defined by VA regulations, even in consideration of conversion to International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  In this regard, the February 1967 audiometric findings reflect a notation of slight high frequency hearing loss in the left ear as reflected by a puretone threshold of 15 decibels at 4000 Hertz (20 decibels in ISO-ANSI units) and 20 decibels at 6000 Hertz (30 decibels in ISO-ANSI units).  However, such are within normal limits for VA purposes.  38 C.F.R. § 3.385.  Furthermore, audiometric testing conducted during the Veteran's Reserve service likewise fails to show bilateral hearing loss as defined by regulations upon testing in May 1968, March 1971, April 1972, April 1973, March 1974, March 1975, March 1976, March 1977, March 1978, March 1979, and March 1980.  Moreover, in Reports of Medical History in March 1976, March 1977, March 1978, March 1979, and March 1980 reflect that he denied previously or currently experiencing hearing loss.  

Rather, the Veteran's first complaint for hearing loss was in January 2008, at which time he sought treatment with J.B., M.D. In this regard, he was seen with complaints of a fullness feeling in his left ear, which he reported experiencing since receiving the Heimlich maneuver the previous month.  DR. J.B. found that the Veteran had low frequency hearing loss in the left ear and bilateral sloping high frequency hearing loss, which he noted was suggestive of hydrops.  The Veteran was seen again in February, March, and November of that year, reporting acute symptoms of vertigo, which resolved itself, and vestibular weakness of the left side.  DR. J.B. noted in February 2008 that the vertigo could represent peripheral vestibular pathology, but later attributed the vestibular weakness to hydrops.  In November 2008, the Veteran was referred to D.M., Au.D. At that time he reported a sudden decrease in hearing in the left ear three to four months previously.  

In order to determine the nature and etiology of his bilateral hearing loss, the Veteran was afforded a VA examination in February 2012.  Following a review of the record, an interview with the Veteran, and an audiological evaluation, the examiner opined that his bilateral hearing loss was less likely as not related to his in-service noise exposure.  In support of such opinion, she noted that his hearing was within normal limits bilaterally upon his entrance on active duty in March 1961 and his separation from active duty in May 1968. The examiner also noted the 2008 private records from J.B., M.D., which suggested the sensorineural hearing loss on the left may be due to hydrops. 

The Veteran's representative challenged the adequacy of the February 2012 examination, claiming that the examiner did not adequately consider the Veteran's medical history by not referencing the instance where high frequency hearing loss was noted in a February 1967 STR, citing to See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), or his lay statements, citing to Dalton v. Nicholson, 21 Vet. App. 23 (2007). The Board finds these arguments without merit. In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. CiR. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004). In this case, the examiner reviewed the claims file, which included the February 1967 STR, as well as all other audiograms conducted during the Veteran's active duty and Reserve service, interviewed the Veteran, and conducted an audiological evaluation.  In this regard, the report must be "read as a whole" and a medical examiner is not required to provide a detailed review of medical history or comment on every piece of favorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that VA examiners do not have a reasons or bases requirement). Therefore, as is no clear evidence showing the examiner did not properly discharge her duty, the presumption of regularity applies, and the Board finds the Veteran's representative's arguments to be without merit. Miley, supra; Rizzo, supra. 

Moreover, the Board finds the February 2012 VA examiner's opinion to be highly probative as it considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). In this regard, while she did rely, in part, on the separation audiological report in determining the Veteran's hearing loss was not related to his service, she also referenced the private medical reports and the possible intercurrent cause of hydrops. See Hensley, supra.  The Board also notes that the Veteran submitted a September 2014 statement from R.R., M.D.; however, it is not relevant to the instant inquiry, i.e., whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  In this regard, Dr. R.R. noted the Veteran's in-service noise exposure, a fact already of record, and generally stated that, while hearing loss may be acute and sudden from various etiologies, it is most often chronic and cumulative in aviators, some of whom may be more sensitive to this type of decibel trauma over two or three decades.  As such is a general statement and not specific to the Veteran, it is not relevant to the instant inquiry.

The Board has also considered the Veteran's assertions that his bilateral hearing loss is related to his acknowledged in-service noise exposure; however, such determination is a complex medical matter requiring training and experience which he does not possess.  In this regard, the Veteran is not shown to have any medical training that would qualify him to provide an opinion regarding the etiology of hearing loss.  Here, the question regarding the etiology of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of bilateral hearing loss, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his bilateral hearing loss is not competent evidence and, consequently, is afforded no probative weight.

The Board has also considered whether service connection for bilateral hearing loss is warranted on a presumptive basis, to include on the basis of continuity of symptomatology.  In this regard, the clinical evidence of record fails to show that the Veteran manifested such disease within the year following his discharge from active duty service.  In fact, audiograms dated from May 1968 through March 1980 revealed hearing within normal limits.  Furthermore, to the extent that the Veteran has alleged a continuity of bilateral hearing loss symptomatology since his active duty, he denied such on Reports of Medical History from March 1976 to March 1980.  Furthermore, the first report of complaints of hearing loss were noted in January 2008, at which time the Veteran reported the onset a month previously.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Board finds that presumptive service connection for bilateral hearing loss, to include on the basis of continuity of symptomatology, is not warranted. 

Consequently, the Board finds that bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of separation.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. 5107; 38 C.F.R. 3.102; Gilbert, supra.

Tinnitus

Similar to the Veteran's claim for bilateral hearing loss, service connection for tinnitus is not warranted. In this regard, the Veteran's STRs from his active duty and Reserve service are silent as to any complaint, treatment, or diagnosis referable to tinnitus. Rather, the first reports of tinnitus are from the January 2008 private treatment records, at which time the Veteran reported he had experienced symptoms of bilateral tinnitus for over ten years, which had gotten worse in the left ear since the blocked feeling began in December 2007.  In November 2008, with D.M., Au.D., he reiterated experiencing tinnitus symptoms for at least ten years.  Such reports put the onset of tinnitus in January 1998 at the earliest, which is more than 30 years after the Veteran's separation from active duty and almost 20 years after the completion of his Reserve service.

Furthermore, at the February 2012 VA examination, the Veteran reported he had experienced symptoms of tinnitus in his left ear, which had been constant for five years. He reported the tinnitus had its onset when he noticed left-sided hearing loss. The examiner diagnosed left-sided tinnitus, and opined that the tinnitus was more likely than not a symptom associated with the hearing loss. She further opined that the tinnitus was less likely as not related to the Veteran's service.  

For the same reasons noted above, the Board finds that the February 2012 VA examiner's opinion to be highly probative.  Furthermore, the Veteran himself has been consistent in his reports as to the onset of his tinnitus, placing it at the earliest, in January 1998.  Moreover, as tinnitus is a disorder capable of lay observation, he is competent to report its onset. See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007) (finding when a condition may be diagnosed by its unique and readily identifiable features the presence of the disorder is not a determination "medical in nature" and is capable of lay observation); see also Charles v. Principi, 16 Vet. App. 217, 222-23 (1993) (finding a veteran competent to testify to in-service trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  At his examinations, in his medical records, and in his statements, the Veteran has never alleged that he experienced any symptoms of tinnitus in service, or within a year of active service. Rather, his first reports of experiencing symptoms of tinnitus were from January 2008, in which he stated having tinnitus for over ten years. This would have been in January 1998, which is nearly thirty years after his active duty service. While his statement does indicate that he had been experiencing tinnitus for more than ten years, there is a great disparity between ten and forty years, and he has never indicated he had been experiencing symptoms since service. As such it is too speculative to assume he meant he had been experiencing tinnitus symptoms for forty years when he stated he had been experiencing symptoms for over ten years. 

Consequently, the Board finds that tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of separation.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. 5107; 38 C.F.R. 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


